Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered November 27, 2006 in an action pursuant to Debtor and Creditor Law article 10. The order and judgment, among other things, awarded plaintiffs the sum of $115,000 together with interest against defendant Manufacturers and Traders Trust Company, as successor in interest to OnBank & Trust Company, formerly known as The Merchant’s National Bank & Trust Company of Syracuse.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Gorski, Centra, Fahey and Green, JJ.